DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRO-OPTICAL APPARATUS HAVING A TRANSISTOR FOR APPLYING A VOLTAGE TO AN ANODE OF A LIGHT EMITTING ELEMENT.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al (U.S. Patent Pub. No. 2018/0190191).

Regarding claim 1, Zhai discloses an electro-optical apparatus (1000, fig. 10, [0076]) including an active-matrix drive circuit (106) that applies a voltage based on an image signal tone (data signal voltage DATA) to a light-emitting element (D), (fig. 8, [0065]), the apparatus comprising: 
a first transistor (M2) for driving, a source of the first transistor being connected to an anode (node A) of the light-emitting element (D); 
a second transistor (M6) for setting an anode voltage, the second transistor being connected between the anode (A) and a power source (VREF), and determining a voltage applied to the anode; and 
a holding capacitor (C1) and a third transistor (M3) connected to the anode (node A) through transistor M5 for holding the anode voltage (i.e. DATA passes transistor M3 and capacitor C1 to the gate of transistor M2 to transmit data to the light emitting diode D during the light emitting phase T3) during a light-emission period (T3), (figs. 8-9, [0065 and 0071-0072]).

Regarding claim 2, Zhai discloses wherein the second transistor (M6) is turned on in a signal writing period (T1-T2), and then the third transistor (M3) is turned on to hold the anode voltage, (figs. 8-9, [0070-0071]).
Regarding claim 6, Zhai discloses wherein the second transistor (M6) and the third transistor (M3) have the same conductivity type (P-type transistor), (fig. 8, [0065 and 0074]).

Regarding claim 7, Zhai discloses an electronic device (mobile phone) comprising the electro-optical apparatus (pixel array 1000) according to claim 1, (fig. 13, [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of Park et al (U.S. Patent Pub. No. 2017/0373094).

Regarding claim 3, Zhai discloses everything as specified above in claim 1.  However, Zhai does not mention the holding capacitor and the third transistor are connected between a gate and the source of the first transistor.
In a similar field of endeavor, Park teaches wherein the holding capacitor (Cst) and the third transistor (T5) are connected between a gate (T2g) and the source (T2s) of the first transistor (T2) for driving, (fig. 6, [0158 and 0162-0164]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Zhai, by specifically providing the holding capacitor and the third transistor connected between a gate and source of the first transistor, as taught by Park, for the purpose of improving uniformity in a threshold voltage of the driving TFT, [0005].

Regarding claim 5, Zhai discloses wherein the second transistor (M6) is a p-type transistor, (fig. 8, [0065]).
However, Zhai does not mention the third transistor have a different conductivity type than the second transistor.
In a similar field of endeavor, Park teaches the third transistor (T5) is a N-type transistor, (fig. 6, [0156-0157]).  Hence the second transistor (M6) of Zhai will have a different conductivity type than the third transistor (T5) of Park.
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Zhai, by specifically providing the third transistor to be different conductivity type than the second transistor, as taught by Park, for the purpose of improving uniformity in a threshold voltage of the driving TFT, [0005].

Regarding claim 8, Park discloses wherein, in the electro-optical apparatus (100), the second transistor (T4) is turned on in a signal writing period (section B-C), and then the third transistor (T5) is turned on to hold the anode (node N3) potential, (figs. 6-7, [0170-0174 and 0176-0177]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Zhai, by specifically providing the second transistor turned on in the signal writing period, as taught by Park, for the purpose of improving uniformity in a threshold voltage of the driving TFT, [0005].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 4, none of the prior art of record teaches alone or in combination the limitation “wherein the holding capacitor and the third transistor are connected to the source of the first transistor for driving and a supply location of a DC potential.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al (U.S. Patent Pub. No. 2019/0251905) discloses a pixel unit circuit, pixel circuit, driving method and display device.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691